CaSe: 5218-CV-02523-.]RA DOC #Z l-l Filed: 11/01/18 l Of 22. Page|D #Z 4

lN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OH|O

CASE NUMBER; CV-2018-10-4048

LATRENT REDR|CK

c/o Friedman and Gi|bert

55 Public Square Suite 1055
C|eve|and, OH. 44113

_VS- SUMMONS

C|TY OF AKRON

161 S H|Gl-l ST

202 OL|VER OCASEK GOVT OFF|CE BLDG
Al<ron, OH 44308

TO the following:

C|TY OF AKRON

161 S H|GH ST

202 OL|VER OCASEK GOVT OFF|CE Bl_DG
Akron, OH 44308

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
P|eas, Summit County Courthouse, 205 S. High St., )f\l(ronl Ohio, 44308.

A copy of the CON|PLA|NT is attached hereto. The name and address of the Plaintiff’s attorney is:

SARAH GELSON||NO
55 Pub|ic Square, Suite 1055
C|eve|and, OH `

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLA|NT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

lf you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLA|NT.

Sandra Kurt

Summit County C|erl< of Courts

October 1, 2018

F`.xhihit A

CaSe: 5218-CV-02523-.]RA DOC #Z l-l Filed: 11/01/18 2 0122. Page|D #Z 5

lN THE COURT OF COMMON PLEAS, SUMM|T COUNTY, OH|O

CASE NUMBER: CV-2018-10-4048

LATRENT REDR|CK

ci'o Friedman and Gi|bert

55 Pub|ic Square Suite 1055
Cleveland, OH, 44113

-VS- SUMMONS

C|TY OF AKRON

161 S H|GH ST

202 OL|VER OCASEK GOVT OFF|CE BLDG
Al<ron, OH 44308

TO the following:

UTOMH|N OKOH
Akron Police Dept
217 S. l-ligh St
Al<ron, OH 44308

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Al<ron, Ohio, 44308.

A copy of the COMPLA|NT is attached hereto. The name and address of the P|aintiff's attorney is;

SARAH GELSOM|NO
55 Pub|ic Squarel Suite 1055
C|eve|and, OH

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLA|NT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

lf you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLA|NT.

Sandra Kurt
Summit County Clerk of Courts

October 1, 2018

CB_S€Z 5218-CV-02523-.]RA DOC #Z l-l Fil€d! 11/01/18 3 01°22. PB_Q€|D #Z 6
lN THE C(?URT OF COMMON PLEAS, SUMM|T COUNTY, OH|O
CASE NUMBER: CV-2018-10-4048

LATRENT REDR|CK

ci'o Friedman and Gilbert

55 Pub|ic Square Suite 1055
Cleve|and, OH, 44113

-VS- SUMMONS

C|TY OF AKRON

161 S HlGl-l ST

202 OL|VER OCASEK GOVT OFF|CE BLDG
Akron, Ol-l 44308

TO the following:

SCOTT L|ETKE
Akron Police Dept
217 S. High St
Akron, Ol-i 44308

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLA|NT is attached hereto. The name and address of the P|aintiff's attorney is:

SARAH GELSOMINO
55 Public Square, Suite 1055
C|eveland, OH

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of recordl a copy of an answer to the COMPLA|NT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. \’our
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

|f you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLA|N'!'.

Sandra Kurt
Summit County Clerk of Courts

October1, 2018

CaSe: 5218-CV-O2523-.]RA DOC #Z l-l Filed: 11/01/18 4 Of 22. Page|D #Z 7

lN THE COURT OF COMMON PLEAS, SUMM|T COUNT¥, OH|O

CASE NU|V|BER: CV-2018-10-4048

LATRENT REDR|CK

c/o Friedman and Gilbert

55 Public Square Suite 1055
Cleveland, OH. 44113

-VS- SUMMONS

CtTY OF AKRON

161 S H|GH ST

202 OL|VER OCASEK GOVT OFF|CE BLDG
AkrOn, OH 44308

TO the following:

JOHN TURNURE
Al<ron Po|ice Dept
217 S_ High St
Akron, OH 44308

You have been named as a defendant(s) in a compiaint filed in the Summit County Court of Comrnon
Pleas, Summit County Courthouse, 205 S. High St., Al<ronl Ohiol 44308.

A copy of the COMPLA|NT is attached hereto. The name and address of the P|aintiff’s attorney is:

SARAH GELSON||NO
55 Public Square, Suite 1055
Cleveland, OH

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLA|NT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the partyr if there is no attorney of record.

|f you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLA|NT.

Sandra Kurt
Summit County Clerk of Courts

October1, 2018

‘ CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 5 Of 22. PagelD #: 8
cv-2018-10-4043 coRRiGAu_ Jo~ss, my 09/30/2018 21.-04.-56 PM cMco Page 1 or1s

IN THE COURT OF COM]VION PLEAS
SUMM]T COUNTY, OHIO

LATRENT RE])RICK,

c/o Friedman & Gilbert

55 Public Squa.re, Suite 1055
Clcveland, Ohio 44113,

and
CASE NO.:

JAMON PRUIETT

c/o Friedman & Gilbert JUDGE:

55 Public Square, Suite 1055

Cteveland, Ohio 44113,

Plaintif`fs, COMPLAINT

-vs- JURY DEMAN]) ENDORSED

HEREON

CITY OF AKR()N, OHI[O

202 Ocasek Government Building
161 South High Street

Akron, Ohio 44308,

and

JOHN TURNURE

c/o Akron Police Department
217 S. High Street

Akron, Ohio 44308,

and

UTOM]-IIN OKOH

cfo Akron Police Department
217 S. High Street

Akron, Ohio 44308,

and

SCOTT L]ETKE

c/o Akron Policc Department
217 S. High Street

Akron, Ohio 44308

 

Defendants.

Sandra Kurl, Summit County Clerk of Courts

_` CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 6 Of 22. PagelD #: 9
cv-2o1a-10-404s coRRIGALL JONES. AMY 09/30/2013 21.-04.-56 PM cMco Page 2 or 13

Plaintif`fs Latrent Redrick and J amon Pruiett for their complaint against Defendants City of
Al<ron, John Tumure, Utomhin Okoh, and Scott Lietke allege as follows:

lNrRoDUCTIoN

1. This is a civil rights action. ln the early morning hours of October l, 2017, Latrent
Redrick, 21 years old at the time, and Jamon Pruiett, 23 years old at the time, were Walking down
the street after leaving a friend’s house when Defendant Officer John Turnure shot them both
multiple times from behind. Defendant Tumure shot at Plaintiffs without provocation or
justification Defendant Utomhirn Okoh stood by, failing to intervene to stop this brutality, and
subsequently falsified police reports and provided false testimony in furtherance of covering up
Turnure’s unjustified use of force.

2. Def`endant Turnure never announced his presence nor warned Redrick and Pruiett
before he opened fire on them, discharging his weapon thirteen times.

3. Latrent Redrick, who had a concealed carry license, was legally in possession of a
lawful firearm at the time Defendant Turnure shot him and Pruiett. Redrick never pointed his
firearm or otherwise present a threat of death or great bodily harm to Turnure, Okoh, or anyone
else.

4. This shooting was without any lawful justification and in violation of Redrick’s
and Pruiett’s fundamental rights under the U.S. Constitution and Ohio law.

5. In an attempt to justify their illegal conduct, Defendants Turnure and Okoh
conspired to falsify police reports and gave a false version of events to their supervisors, the public,
and ajury, causing Latrent Redrick and lamon Pruiett to be arrested and prosecuted for felony

charges

Sand.ra Kurt, Summit County Cl'erk of Courts

CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 7 Of 22. PagelD #: 10
cv-2018-10-4048 constant Jo.vEs, AMv 09/30/201s 21:04:56 PM cMco Page 3 or 18

6. Defendant Leitke initiated and continued false charges against Jamon Pruiett,
causing his false arrest and malicious prosecution, without probable cause, by completing false
police reports, failing to conduct a thorough investigation of the incident, and providing false
testimony.

7. Jamon Pruiett was acquitted by a jury of charges against him and the prosecution
terminated in his favor.

8. The prosecution dropped ali felony charges against Latrent Redn`ck and he entered
a no contest plea to a mere misdemeanor.

9. The City of Akron is likewise at fault for the shooting of Redricl< and Pruiett
through the written and unwritten policies, practices and/or customs of civil rights violations, and
unconstitutional practices of the City of Akron and its Police Department.

10. As a result of this shooting, Red_rick and Pruiett suffer permanent pain and
disability, and continuing psychological trauma Plaintiffs and their families are devastated by
these irreparable and lifechanging injuries This action seeks accountability for violations of
Plaintiffs Redrick’s and Pruiett’s constitutional rights Plaintiffs Redrick and Pruiett also seek
damages and other relief under state law for assault and battery and Defendants’ willful, reckless
and wanton conduct, and for the false arrest and malicious prosecution.

JURlsDICTIoN AND VENUE

11. The Jurisdiction of the court is invoked pursuant to the Civii Rights Act, 42 U.S.C
§1983 et squ the Judicial Code, §§1331 and 1343(a); and the Constitution of the United States and
the State of Ohio.

12. Supplemental jurisdiction over the related state law claims is invoked pursuant to

28 U.S.C. §1367.

Sandra Kurt, Summit County Cienk of Courts

_ CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 8 Of 22. PagelD #: 11
cv.201s.10404a commit .ro.ves, AMY 09/30/2013 21.-04:56 PM cMco Page 4 arts

13. Venue is proper in as the events giving rise to Plaintiffs’ claims occurred in this
judicial district.

PARTIES

14. Plaintiffs Latrent Redrick and J amon Pruiett, at all times relevant to the allegations
made in the complaint, resided in the State of Ohio.

15. Defendant Officer John Turnure was, at all times relevant to the allegations made
in this complaint, a duly appointed police officer employed by the City of Akron, acting within the
scope of his employment and under the color of state law. He is sued in his individual capacity.

16. Defendant Officer Utomhim Okoh was, at all times relevant to the allegations made
in this complaint, a duly appointed police officer employed by the City of Al<ron, acting Within the
scope of his employment and under the color of state law. He is sued in his individual capacity.

17. Defendant Officer Scott Lietke was, at all times relevant to the allegations made in
this complaint, a duly appointed police officer employed by the City of Akron, acting within the
scope of his employment and under the color of state law. He is sued in his individual capacity.

18. Defendant City of Akron was and is a political subdivision and unit of local
government duly organized under the laws of the State of Ohio residing in the Northern District
of Ohio acting under the color of law. Defendant City of Akron is a “person” under 42 U.S.C. §
1983. Def`endant City of Akrcn is the employer and principal of Defendants Turnure, Okoh, and
Lietke, and is responsible for the policies, practices, and customs of its Police Department.

FACTS
19. Latrent Redrick and Jamon Pruiett are brothers They were 21 years old and 23

years old respectively at the time of the events giving rise to this complaint

Sandra Kurt. Summit County Cl'er'k of Coun’.s

CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 9 Of 22. PagelD #: 12
cv-201s-1a404s GORRIGALL JONES. AMY 09/30/2013 21.-04:56 PM cMco Page 5 of 18

20. On October 1, 2017, in the early morning hours, Plaintiffs were leaving a friend’s
house with a group of their friends

21 . At the same time, the Zar Bar, located just below the apartment they were leaving,
was letting out for the night. The streets Were full of people leaving Zar.

22. Redrick is licensed to carry a concealed weapon. On October 1, 2017, he was in
possession of his legal, licensed firearm.

23. Outside Zar, a group of men unknown to Plaintiffs and their friends began to
challenge and threaten them. This threatening interaction continued as Plaintiffs and their friends
walked down the street toward their car.

24. In an attempt to deescalate the situation, Redrick showed the group of men his legal
firearm, explaining to them that he was licensed to carry a gun.

25. Redrick never pointed or attempted to point his gun at the group of men.

26. Unbeknownst to Plaintif`fs, Defendants Akron Police Ofticers Tumure and Okoh
were approaching them.

2?. Defendant Turnure walked up behind Redrick and Pruiett without Plaintiffs’
knowledgel

28. Redrick did not point or attempt to point his legal firearm at Defendants or anyone
efse and did not place Defendants in any reasonable fear of imminent death or serious bodily harm
to themselves or others

29. Defendants failed to announce their presence and to order Redrick to drop his legal
fireann. Turnure failed to Wam Plaintiffs of his intention to shoot.

30. Defendant Turnure opened fire upon Redrick, shooting him multiple times in the

back. Redrick fell to the ground, bleeding, and dropped his gun.

Sandra Kurt, Summit County C.lerk of Courrs

CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 10 Of 22. PagelD #: 13
cv-201s-1o_4043 constant Jo~ss, mr 09/30/2013 21:04.-56 PM cr.ico Page s ana

31. Pruiett also fell to the ground, terrified for his own life and the life of his brother.

32. Redrick and Pruiett did not know who was shooting at them, or from what direction
They assumed someone from the group of men who had been threatening them was attacking and
shooting at them.

33. Once on the ground, Pruiett reached for Redrick’s gun in an attempt to defend his
life and his brother’s life against an unknown, unidentified shooter.

34. Before Redrick or Pruiett could turn to see who was shooting, Defendant Turnure
shot Pruiett multiple times while he was laying on the ground,

35. Still unaware of the identity of the shooter, in an effort to stop the shooting and to
save himself and his brother, Pruiett fired one shot back toward the stream of bullets flying at
Pruiett and Redrick.

36. Defendant Turnure nonetheless shot one more round at Pruiett, and then finally
ceased his vicious assault

37. Redrick and Pruiett remained on the ground, each shot at least six times, bleeding
onto the pavement and feeling tremendous pain

38. Within moments of his last shot, Defendant Turnure reloaded his firearm, returned
to Plaintiffs, and aimed his gun at them as they lay on the ground, unarmed and severely injured

39. Defendant officers failed to offer support or aid to Plaintiffs.

40. Redrick begged for assistance from Turnure. Defendant Turnure did nothing to help
Redrick. Instead, Turnure said, “Fuck you,” and continued to point his firearm at Redrick and
Pruiett.

41. This shooting was unjustified, objectively unreasonable, and constituted excessive

force, in violation of Redrick’s and Pruiett’s constitutional rights.

Sandra Kurt, Summit County Cierk of Courts

CaSe: 5218-CV-O2523-.]RA DOC #Z 1-1 Filed: 11/01/18 11 Of 22. Page|D #Z 14

CV-2018-10-4048 CORRIGAI.L JONES. AMY 09/30/201' 8 21'.'04.‘56 PM' CMCO Page 7 of 18

42. Plaintiffs did not present a threat to the safety to any of the Defendant Officers or to
any other person

43. Although both Defendant officers were wearing functioning body cameras, they
both failed to activate their cameras before approaching or engaging with Redrick and Pruitt, and
further failed to activate their cameras once Turnure began shooting

44. Though Okoh activated his camera after the incident, when he walked up to Turnure
to talk to him, Turnure thumped Okoh’s chest and Okoh turned the camera off before further
discussion

45. Defendant Ofticers and other members of the Al<ron Police Department
intentionally turned off and/or muted their body carneras, to ensure that no record of their
conversations regarding the shooting incident were preserved

46. Fortunately, the shooting was captured by a nearby surveillance camera and can be
viewed at https:f/youtu.be/wl‘~l‘)'/'XCMZOuS.]

47. Redrick was subsequently transported via ambulance to Akron General Hospital.
His life-threatening injuries required emergency trauma surgery.

48. Redrick was shot six times in his back, buttocks, elbow, and ankle.

49. Pruiett was transported via ambulance to Akron City Hospital. He also required
emergency trauma surgery for life-threatening injuries

50. Pruiett was shot at least six times in his foot, thigh, knee, forearm, shoulder, and
chest.

51. Pruiett awoke from his operation to find himself shackled to his hospital bed.

 

l On this video, the shooting incident starts at approximately 3:39 in the footage.

7

Sandra Kurt, Summit County CIerk of Courts

1 CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 12 Of 22. PagelD #: 15
cv_2013-10_404a constant Joives, AMv os/ao/zois 21.-04.-56 PM cMco Page s of 18

52. Defendant Lietke and another Akron Police officer interrogated him about the
shooting.

53. This interrogation took place as Pruiett was first waking from anesthesia and was
groggy and in severe pain from surgery. He was not mirandized, did not have access to a lawyer,
and was terrified by the aggressive police presence in his hospital room.

54. Pruiett was arrested one day after the shooting and within hours of awaking from
his surgery. He was removed from the hospital and taken to the Summit County Jail.

55. Pruiett remained injail until the following evening

56. Within 24 hours, Defendant Lieke charged Jamon Pruiett with felonious assault
based only on false information and misrepresentations provided by Defendants Turnure and 0koh
during their walkthroughs of the scene to Defendant Lietke, representatives from the police union
-the Fratemal Brotherhood of Police (FOP), Summit County assistant prosecutor Brian Loprinzi,
and City of Ak_ron Chief Prosecutor Craig Morgan.

57. ln the intervening period between the shooting and the criminal jury trial,
Defendant Ofiicers jointly prepared and/or conspired with one another to prepare false,
misleading, and incomplete official reports and to give false, incomplete, and misleading versions
of the events to their superiors and to the public.

58. Defendants’ failures to activate and/or properly utilize their body-worn cameras
permitted them to conspire regarding a false version of events to justify this unlawful shooting

59. To cover up their misconduct and the misconduct of fellow officers, Defendants

falsely claimed that Plaintiffs posed a threat sufficient to justify the use of deadly force.

Sandra Kurt, Summit County Clerk of Courrs

_ CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 13 Of 22. PagelD #: 16
cv-2ois-1o-4o4s cORRiGALL JONES. AMY 09/30/2013 21.-04.-56 PM cMco Page 9 of rs

60. To cover up their misconduct and the misconduct of fellow officers, Defendants
gave false testimony before the Grand Jury and/or the criminal trial jury, stating that Plaintif`fs
posed a threat sufficient to justify the use of deadly force.

61. For over ten months, Pruiett faced serious felony charges and the threat of a
minimum prison term often years if convicted l-Ie was forced to engage criminal defense counsel
and defend himself against the fabricated charges at a jury trial.

62. On August 8, 2018, ajury acquitted Jamon Pruiett of all charges and the case was
terminated in his favor.

63. ln violating Plaintiffs’ rights, Defendants engaged in willful, wanton, reckless,
and/or negligent conduct This unconstitutional conduct and willful, wanton, reckless and/or
negligent conduct was the direct, actual, and proximate cause of Plaintiffs’ injuries

64. Defendants’ actions Were taken jointly, in concert, and with shared intent.

65. As a direct and proximate cause of Defendants’ conduct, Redrick and Pruiett
suffered and continue to suffer lasting injuries including, inter alia, physical harm and pain,
permanent disability, serious and severe mental, emotional, and psychological injuries economic
losses, loss of liberty, and damages

FrRsT CLAIM ron RELiEF
State Law Claim for Assault and Battery
by Latrent Redrick and Jamon Pruiett
against Defendant Turnure
66. All of the foregoing paragraphs are incorporated as though fully set forth here.
67. The conduct of Defendant Officer Turnure with respect to Latrent Redrick and

Jamon Pruiett created in Plaintiffs the apprehension of an imminent, harmful, and offensive

Sandra Kurt, Summit County Clerk of Courts

CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 14 Of 22. PagelD #: 17
cv-2o1s-1o~4c4s CORRIGALL JONES, AMY 09/30/2013 21.-04.-56 PM cMco Page 10 of 13

touching and constituted a harmful and offensive touching, knowingly and without legal
justification

68. Defendants arejointly and severally liable for this conductl

SECoNn CLAIM son RELIEF
State Law Claim for Negligence - Willful, Wanton, and/or Reckless Conduct
by Latrent Redrick and Jamon Pruiett
against Defendants Turnure, Okoh, and Lietke

69. All of the foregoing paragraphs are incorporated as though fully set forth here.

70. Defendants failed to exercise due care and acted in a willful, wanton, and reckless
manner while engaged in police functions and activities that culminated in the above-described
damages and injuries to Latrent Redrick and Jamon Pruiett.

71. Defendants’ reckless wanton, and/or willli.il conduct proximately caused the
physical and psychological damages to Latrent Redrick and J amon Pruiett.

72. As a direct and proximate result of the misconduct of the Defendant Officers,
Latrent Redrick and Jamon Pruiett suffered and continues to suffer injuries and damages

73. Defendants arejointly and severally liable for this conduct

THlRD CLArM ron RELIEF
State Law Claim for False Arrest
By Jamon Pruiett
Against Defendants Turnure, Okoh, and Lietke

74. All of the foregoing paragraphs are incorporated as though fully set forth here.

75. Defendants intentionally and unlawfully detained and caused the arrest of Jamon
Pruiett without lawful privilege, against his consent, and without probable cause.

?6. J amon Pruiett’s arrest, unsupported by probable cause, was in violation of the law

of the State of Ohio.

10

Sandra Kurt, Summit County Clerk of Courts

CaSe: 5:18-CV-02523-JRA DOC #: 1-1 Filed: 11/01/18 15 Of 22. Page|D #: 18
cv-201s.1o4o43 cement Jo~Es, AMv 09/30/2018 21:04:55 PM cMco Page 11 or 13

77. Defendants caused the illegal arrest, detention, imprisonment and institution of
legal proceedings against Plaintiff Pruiett.

78. Defendants’ actions were willful, wanton, and/or reckless

79. Defendants’ actions and conduct constitute false arrest, in violation of Ohio law.

80. As a direct and proximate result of Defendants’ misconduct, J amon Pruiett suffered
and continues to suffer, injuries, including but not limited to the loss of liberty, emotional distress,
loss of reputation, costs, and other damages as set forth in this Cornplaint.

81. Defendants are jointly and severally liable for this conduct

FOURTH CLAIM FOR RELIEF
State Law Claim for Malicious Prosecution
By Jamon Pruiett
Against Defendants Turnure, Okoh, and Lietke

82. All Paragraphs contained in this complaint are incorporated as if fully rewritten

herein.

83. Defendants acting maliciously, instituted, participated in, or continued the

prosecution of Jarnon Pruiett without probable cause.

84. As a consequence of the criminal prosecution, Jarnon Pruiett was unlawfully seized
and deprived of liberty.
85. Jamon Pruiett’s criminal prosecution was terminated in his favor When a jury

acquitted him of all charges.
86. Defendants committed these actions intentionally, maliciously, culpably, in bad
faith, and/or in a willful, Wanton, or reckless manner and in reckless disregard of Jarnon Pruiett’s

ri ghts.

ll

Sandra Kurt, Summit County C!erk of Courts

CaSe: 5:18-CV-02523-JRA DOC #: 1-1 Filed: 11/01/18 16 Of 22. Page|D #: 19
cv-201a-10404s coRR:eALL .rom_=s, AMY 09/30/2018 21.-04.»56 PM cMco Page 12 of 18

87. As a direct and proximate result of this malicious prosccution, J amon Pruiett
suffered injuries, including but not limited to, the loss of liberty, emotional distress, and other
damages as set forth in this Cornplaint.

88. Defendants are jointly and severally liable for this conduct

FIFTH CLAIM FoR RE“LIEF
42 U.S.C. § 1983 Claim for Malicious Prosecution
By Jamon Pruiett
Against Defendants Turnure, Okoh, and Lietke

89. All Paragraphs contained in this complaint are incorporated as if fully rewritten
herein.

90. Defendants caused, instigated, influenced, or participated in the decision to
prosecute Jamon Pruiett, knowing there was no probable cause for the criminal prosecution.

91. The charges were terminated in favor of Jamon Pruiett.

92. Defendants made statements to prosecutors, supervisors, a grand jury, and a
criminal trial jury with the intent of exerting influence to institute and continue the judicial
proceedings

93. Defendants deiiberately engaged in arbitrary and conscience-shocking conduct that
contravened fundamental canons of decency and fairness and violated lamon Pruiett’s substantive
due process rights and in violation of the Fourteenth and Fourth Arnendrnents to the United States
Constitution.

94. As a direct and proximate cause of Defendants’ misconduct, J amon Pruiett suffered
and continues to suffer injury and damages as set forth in this Cornplaint.

95. Defendants arejointly and severally liable for this conduct.

12

Sandra Kurt, Summit County Clenk of Courts

CaSe: 5:18-CV-02523-JRA DOC #: 1-1 Filed: 11/01/18 17 Of 22. Page|D #: 20
cv-201s-10-404s constant Jo~Es, mr osm/2018 21.-04.-56 PM cMco Page 13 of 1a

SleH CLAIM FoR RELIEF
42 U.S.C. § 1983 Claim for Unconstitutional Seizure
By Latrent Redrick and Jamon Pruiett
Against Defendants Turnure, Okoh, and Lietke

96. All of the foregoing paragraphs are incorporated as though fully set forth here.

97. The actions of Defendants as alleged in the preceding paragraphs violated Latrent
Redrick’s and Jamon Pruiett’s rights under the Fourth Amendment to the United States
Constitution to be secure in their persons against unreasonable seizure, and their right to due
process under the Fourteenth Amendment to the United States Constitution, and caused the injuries
alleged in this complaint

98. Latrent Redrick and Jarnon Pruiett were subjected to the use of excessive force in
violation of their Fourth Amendment rights

99. Defendants Turnure, Okoh, and Lietke further deprived Jamon Pruiett of his right
to be free from unreasonable seizure by causing his arrest, without iawful privilege, against his
consent, and without probable cause, in violation of the Fourth and Fourteenth Amendments to the
United States Constitution or failing to intervene to prevent these unreasonable seizures

lOO. Defendants acted intentionally, and in a willful wanton, and/or reckless manner.

lOl. The actions of the Defendant Officers as alleged in this count of the complaint were
the direct and proximate cause of the constitutional violations set forth above and of Latrent

Redrick’s and J amon Pruiett’s injuries

102. Defendants are jointly and severally liable for this conduct

13

Sandra Kun‘, Summit County Clerk of Courts

CaSe: 5:18-CV-02523-JRA DOC #: 1-1 Filed: 11/01/18 18 Of 22. Page|D #: 21
cv-2018-10-404s cORRIGALL JONES, AMY 09/30/2013 21 .-04.-56 PM cMco Page 14 of 18

SEVENTH CLAIM FoR RELIEF
42 U.S.C. § 1983 Monell Claim
By Latrent Redrick and Jamon Pruiett
Against Defendant City of Akron

103. All of the foregoing paragraphs are incorporated as though fully set forth here.

104. Defendants acted pursuant to one or more interrelated de facto policies (even if not
official Written edicts), practices and/or customs of civil rights violations and unconstitutional
practices of the City of Akron and its Police Department.

105. The City of Akron, at all times relevant herein, approved, authorized, and
acquiesced in the unlawful and unconstitutional conduct of its respective employees and/or agents
and consequently is directly liable for the acts of those agents, pursuant to 42 U.S.C. § 1983.

106. Despite the facts and circumstances Surrounding the shooting of Latrent Redrick
and Jamon Pruiett that clearly demonstrate that the actions of the Defendants were unreasonable
and unlawful, upon information and belief, the City of Akron has failed to effectively investigate
or impose any discipline on Defendants for their illegal behavior and false testimony at the grand
jury and at trial of the criminal charges against Plaintiffs.

107. Akron Police fail to conduct independent and unbiased investigations into alleged
misconduct of their oft`icers, including police-involved shooting investigations

108. Defendant Lietke was responsible for conducting the shooting investigation to
determine whether Tumure’s shooting of Plaintiffs was justified, however he failed to interview
essential witnesses including Defendant Okoh, and instead attempted the justify the shooting by
pursuing felony charges against Plaintiffs_

109. Defendant Okoh has been involved in two other shooting incidents during his

tenure as an Al<ron Police Officer. Upon information and belief, no truly independent investigation

14

Sandra Kurt, Summit County C.|'erk of Courrs

CaSe: 5:18-CV-O2523-.]RA DOC #: 1-1 Filed: 11/01/18 19 Of 22. Page|D #: 22
cv-201a-10-4o43 coRRrGALL Jo~Es, AMY 09/30/2018 21.-04:56 PM eMeo Page 15 01 13

has ever been conducted of his actions in any use of force incident and he and other officers
involved in those shootings have not been properly supervised or disciplined by the Akron Police
Departrnent.
llO. At all times relevant, the Defendant City of Al<ron and its Police Department had
interrelated de facto policies, practices, and customs which included, inter alia:
a. the failure to properly hire, train, supervise, discipline, transfer, monitor, counsel
and/or otherwise control City of Akron police officers who engage in unjustified

use of excessive and unreasonable force, false arrest, and/or malicious prosecution;

b. the police code of silence;

c. the failure to properly investigate the use of excessive and unreasonable force, false
arrest, and/or malicious prosecution against civilians, particularly African-
Americans, by City of Akron police officers;

d. the failure to properly discipline, supervise, monitor, counsel and otherwise control
City of Akron police officers who engage in unjustified use of excessive and
unreasonable force, false arrest, and/or malicious prosecution; and/or

e. the failure to properly train and supervise City of Akron police officers with regard

to inter alia discharging weapons at civilians, particularly at African-Americans,
and the open carry and concealed carry laws of the State of Ohio.

lll. The aforementioned de facto policies, practices, and customs of the Akron Police
Department include a pattern of acts of excessive use of force and other willful, wanton, and/or
reckless behavior leading to harmful consequences to citizens

112. The Akron Police Department has engaged in little or no meaningful investigation
or disciplinary action in response to this pattern of misconduct, thereby creating a culture or climate
where members of the police department can and do escape their acts of misconduct with impunity.

ll3. This pattern is the moving force behind the conduct of the Defendant Officers in
unjustified shooting of Latrent Redrick and J amon Pruiett - who did not present a threat at the time
of the shooting This event is not an isolated incident of unconstitutional policing within the City

of Akron by its officers

15

Sandra Kurt, Summit County Clerk of Courts

CaSe: 5:18-CV-O2523-JRA DOC #: 1-1 Filed: 11/01/18 20 Of 22. Page|D #: 23
cv-201s-1a4o4s easement JoNEs, AMY 09/30/2018 21.-04.-56 PM cMco Page 16 of 18

l 14. The policy, practice, and custom ofa police code of silence results in police officers
refusing to report instances of police misconduct of which they are aware, including unlawful
searches, seizures and prosecutions despite their obligation under police regulations to do so,
and also includes police officers either remaining silent or giving false and misleading information
during official investigations in order to protect themselves or fellow officers from internal
discipline, civil liability or criminal charges, in cases where they and their fellow officers have
engaged in misconduct

115. The de facto policies, practices and customs of failing to hire, train, supervise,
monitor, discipline, transfer, counsel and/or control police misconduct and the code of silence are
interrelated and exacerbate the effects of each other, to institutionalize police lying and immunize
police officers from discipline.

116. That the unconstitutional actions of the Defendants as alleged in this complaint
were part and parcel of a widespread municipal policy, practice and custom is further established
by the involvement in, and ratification of, these acts by municipal supervisors and policy makers,
as well as by a wide range of other police officials officers, and divisions of the Department.

ll7. The policies, practices and/or customs alleged in this complaint, separately and
together, are the proximate cause of the injuries to Latrent Redrick and Jamon Pruiett because
Defendants had good reason to believe that their misconduct would not be revealed or reported by
fellow officers or their supervisors and that they were immune from disciplinary action, thereby
protecting them from the consequences of their unconstitutional conduct

l 18. But for the belief that they would be protected - both by fellow officers and by the
City of Ak_ron Police Departinent - from serious consequences Defendants would not have

engaged in the conduct that resulted in the injuries to Plaintiffs.

l6

Sandra Kurt, Summit County Clerk of Courts

CaSe: 5218-CV-02523-.]RA DOC #Z 1-1 Filed: 11/01/18 21 Of 22. Page|D #Z 24

CV-2018-10»404B

ll9.

CORR.|`GALL JONES, AMY 09/30/201'8 21 .'04.‘56 PM CMCO

Fage 17 of 18

The interrelated policies practices and customs as alleged in this complaint,

individually and together, were maintained and implemented with deliberate indifference, and

encouraged the Defendant Officers to commit the acts alleged in this complaint against Plaintiffs

120.

The City of Akron therefore acted as the moving force behind and the direct and

proximate causes of the violations of Latrent Redrick‘s and lamon Pruiett’s constitutional rights

and all injuries and damages suffered by them.

PRAYER FOR RELrEF

Plaintiffs demand that judgment be entered in their favor on all counts and prays the court

to award the following relief:

Ei.

An award of actual and/or compensatory damages against all Defendants in
an amount to be determined at trial that will fully and fairly compensate
Plaintiffs for the injuries and damages they suffered;

An award of punitive damages against Defendant Officers in an amount to
be determined at trial that will serve to adequately punish and deter the acts
and omissions alleged in this complaint;

Declaratory and injunctive relief against the City of Akron enjoining
policies practices and customs shown to encourage the use of excessive
and unreasonable force, false arrest, and malicious prosecution against
civilians particularly African-Arnericans and ordering the institution of
policies procedures and training for the Akron Police Department to bring
them into compliance with constitutional standards

An award of attorneys’ fees and the costs of this action pursuant to 42
U.S.C. Section l988; and

All such other relief to which Plaintiffs are entitled and/or this Court deems
equitable.

TRML BYJURY ONALL CLAIMS FOR RELIEF HEREBY DE]MANDED.

Dated: September 30, 2018 /S/ Sarah Gelsr)mi`no

Sarah Gelsomino (0084340)

17

Sandra Kun‘, Summit County Cl'erk of Coun‘s

CaSe: 5218-CV-02523-.]RA DOC #Z 1-1 Filed: 11/01/18 22 0122. Page|D #Z 25

CV-2018-10-4048 CORRIGALL JONES, AMY 09/30/2013 21 ;04 ;55 PM cMco Page 13 of 13

18

Jacqueline Greene (0092733)
Terry Gilbert (0021948)
FRiEDMAN & GiLBERT

55 Public Square, Suite 1055
Cleveland, Ohio 44113

P (216) 241-1430

F (216) 621 -0427
sgelsomino@f~glaw.com
jgreene@f-glaw.com
tgilbert@f-glaw.com

SYDNEY S. SAFFOLD (0093974)
SAFFOLD LAW, LLC

1220 Wesr et1 street suite 303
Cleveland, Ohio 44113

(216) 622-2700

(216) 622-2714 (fax)
Sydneysaffold@gmail.com

Counselfor Plaintiffs

Sandra Kun‘., Summit County C!erk of Counts

